Citation Nr: 0600781	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  02-06 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for hypertension.

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel



INTRODUCTION

The veteran had active service from June 1956 through May 
1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 2005, the appeal was remanded to obtain a VA 
cardiovascular examination.  The March 2005 examination 
report is of record.  The case is now before the Board for 
appellate review.


FINDINGS OF FACT

1.  The RO obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran does not have hypertension that manifested 
itself in service, nor was hypertension manifested until more 
than one year after separation.

3.  The veteran does not have heart disease that manifested 
itself in service, nor was heart disease manifested until 
more than one year after separation.


CONCLUSIONS OF LAW

The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

The criteria for service connection for heart disease have 
not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for both hypertension 
and heart disease.  He contends that both diseases were 
caused by the scarlet fever for which he was treated in-
service.  Because the record is devoid of evidence of a 
causal connection between his scarlet fever and his current 
disabilities, and because neither disease onset during the 
relevant presumptive period, his claims are denied.

Laws and Regulations

"[T]o prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  See Pond 
v. West, 12 Vet. App. 341, 346 (1999).  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1131;  38 C.F.R. § 3.303(a).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by demonstrating 
that a presumption period applied.  See 38 C.F.R. §§ 3.307, 
3.309.  Chronic diseases such as arteriosclerosis, 
cardiovascular-renal disease, including hypertension, and 
endocarditis, including all forms of valvular heart disease, 
shall be granted service connection although not otherwise 
established as incurred in or aggravated by service if 
manifested to a degree of 10 percent or more within 1 year 
from the date of separation from service.  Id.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  

Factual Background and Analysis

The veteran's contentions, his service medical records, 
private treatment records, VA examination reports, and Social 
Security Administration records were all reviewed, as was the 
information on scarlet fever submitted by the veteran, which 
was printed from the World Wide Web.  There is no evidence of 
a causal relationship between the veteran's current 
disabilities and the in-service scarlet fever, and there is 
no evidence that the veteran's current disabilities were 
diagnosed within one year of service to warrant a presumption 
of service connection.  Thus, his claims are denied.

The veteran's June 1956 entry examination is negative as to 
any heart condition and notes a blood pressure reading of 
150/90.  In April 1957, the veteran was treated for scarlet 
fever, which was noted as "cured" in the service medical 
records.  No residuals are noted.  The May 1960 discharge 
evaluation is negative as to the heart and notes a blood 
pressure reading of 130/90.  There is no record of in-service 
treatment for high blood pressure.  In fact, there are no 
additional blood pressure readings in the veteran's service 
medical records.  Thus, there is no evidence of an in-service 
incurrence of either hypertension, or heart disease.

In June 2000 and September 2005, Dr. Reddy, a general 
practitioner, noted that the veteran was treated for scarlet 
fever and had high blood pressure that resulted in 
hypertensive heart disease.  Dr. Reddy opines that scarlet 
fever "might have contributed" to the veteran's heart 
disease.  His knowledge and opinion was based upon his 
treatment of the veteran's disorder since 1991, over thirty 
years after service.  Dr. Reddy does not appear to have made 
a longitudinal review of the veteran's record dating back to 
service.  He provides no medical foundation upon which he 
bases his opinion.  Thus, the opinion is speculative and has 
no probative value with regard to either the hypertension or 
heart disease claim.

Hypertension

Following service, the veteran was privately treated for 
hypertension, which is first noted on the record six years 
after service, in October 1966.  In the October 2003 RO 
hearing, the veteran mentions that he began treating with Dr. 
Goldmeyer for hypertension in approximately 1963.  Medical 
records from Dr. Goldmeyer for this time period are not in 
the claims file.  The October 2003 letter to the veteran 
asked for a signed authorization in order to obtain Dr. 
Goldmeyer's records, but the veteran did not reply.  

VA provided an examination to the veteran in February 2003, 
which was inadequate, because the claims folder was not 
available to the examiner for review.  The veteran was 
examined by VA again in March 2005.  The examiner reviewed 
the entire claims folder, including the blood pressure 
readings recorded on the veteran's entry and discharge 
examinations.  He remarked that there were no blood during 
service save the entry and discharge examinations.  He stated 
that any connection to service would be speculative due to 
the lack of any evidence of treatment or a relevant diagnosis 
between the two examinations.  Also, the discharge 
examination failed to report hypertension as an active 
problem.  

The VA examiner diagnosed the veteran's current hypertension, 
but specifically stated that it is neither due to scarlet 
fever, nor to active military service.  He also mentions that 
there is no medical literature to support a relationship 
between scarlet fever and hypertension or coronary artery 
disease.  Thus, the VA examiner opined that neither the 
veteran's hypertension, nor his coronary artery disease, is 
due to scarlet fever.  He also found that neither condition 
was due to active military service.

While the veteran has treated for hypertension since 1966, 
there is no evidence of an onset of hypertension prior to 
October 1966, which is well past the one-year presumption 
period, and there is no evidence of a causal connection 
between the currently diagnosed hypertension and the 
veteran's military service.  

And, there exists no evidence on the record to show a causal 
connection between scarlet fever and hypertension.  The 
information provided by the veteran from the World Wide Web 
notes rheumatic fever as a rare long-term residual of scarlet 
fever.  There is no indication on the record that the veteran 
now or ever suffered from rheumatic fever.

Heart Disease

As stated above, there is no evidence of heart disease in 
service.  Post-service medical records reflect an onset of 
coronary artery disease in approximately 1984, over twenty 
years post service.  In July 1984, the veteran underwent 
cardiac bypass surgery.  The record is devoid of evidence 
showing a connection between this coronary artery disease and 
service.  The March 2005 VA examination diagnoses coronary 
artery disease, but opines that it is neither related to 
scarlet fever, nor related to active military service.

And, there exists no evidence on the record to show a causal 
connection between scarlet fever and coronary artery disease.  
As stated above, the information provided by the veteran from 
the World Wide Web notes rheumatic fever as a rare long-term 
residual of scarlet fever.  There is no indication on the 
record that the veteran now or ever suffered from rheumatic 
fever.

Finally, the veteran's Social Security Administration (SSA) 
record is contained in the claims folder.  The records 
supporting the veteran's SSA disability claim discuss both 
his hypertension and his heart disease.  A December 1994 
letter from Dr. Straub specifically notes that the veteran's 
blood pressure and heart disease are directly related to 
work-related stress.  The work referred to here is the 
veteran's work in the banking industry.  There is no mention 
of a connection to military service or to scarlet fever.

Because there is no evidence of in-service incurrence of 
either hypertension or heart disease, nor evidence of an 
onset of either within the presumptive period, nor evidence 
of any medical connection between either disease and scarlet 
fever, the preponderance of the evidence is against both 
claims.  Thus, the benefit of the doubt rule does not apply 
and the veteran's claims are denied.

Duties to Notify and Assist

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify a veteran and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.   
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  In particular, VA must notify the veteran 
of the following:  (1) any information and evidence needed to 
substantiate the claim; (2) which information the veteran is 
expected to provide to VA; (3) which information VA will 
attempt to obtain on the veteran's behalf; and (4) the 
requirement that the veteran submit to VA any pertinent 
evidence in his possession.  38 C.F.R. § 3.159(b)(1) (2005).

Compliance with 38 U.S.C.A § 5103 requires that the notice 
requirement be accomplished prior to an initial unfavorable 
determination by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 1112 (2004).  

The December 2000 letter to the veteran predated the August 
2001 rating decision that is the subject of this appeal.  The 
letter notified the veteran of what evidence was necessary to 
establish his service connection claim, and listed specific 
evidence needed for both direct and presumptive service 
connection.  The letter also noted what evidence VA would 
collect and what the veteran was expected to collect.  While 
the letter did not explicitly ask the veteran to provide all 
evidence in his possession, it did list all evidence 
necessary and requested the veteran's assistance in gathering 
it; thus, essentially fulfilling the duty to notify 
requirement.

A second letter was sent to the veteran in October 2003 that 
asked for the veteran to send VA evidence of chronic 
disability, asking the veteran for a signed authorization to 
obtain Dr. Goldmeyer's records, and asking for information 
regarding any military treatment of the veteran's 
disabilities.  This letter also listed the evidence in the 
veteran's claim folder as of that time, and notified the 
veteran what VA would collect, and notified him that it was 
his responsibility to ensure that all relevant evidence was 
collected and submitted to VA.

In addition to the two letters, the Statement of the Case 
(SOC) and Supplemental Statements of the Case (SSOC) listed 
the applicable statutes and regulations that pertained to the 
veteran's claim, thus further notifying him of what was 
necessary to establish service connection.  The SOC and 
SSOC's also notified the veteran of what evidence was in the 
claim folder at that time.

The December 2000 and October 2003 letters to the veteran, 
coupled with the SOC and SSOC's satisfied VA's duty to 
notify.

VA has also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2005).  VA obtained 
the veteran's service medical records, private treatment 
records, and Social Security Administration records.  As 
discussed above, VA attempted to assist the veteran to 
collect records from Dr. Goldmeyer, but the veteran failed to 
submit a signed authorization to allow VA to do so.  He was 
also examined by VA on two occasions in order to develop his 
claim.  The veteran has not notified VA of any additional 
relevant records.  Thus, VA satisfied its duty to assist.



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart disease is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


